Case 1:17-cv-04869-FB-LB Document 74-4 Filed 10/03/18 Page 1 of 4 PageID #: 1726




                                 EXHIBIT D
                                      TO
                PLAINTIFF’S REPLY IN SUPPORT OF 72(a)


                                 July 26, 2018
                          E-mail Shearer to Eidelman
                            Voycheske and MetLife
             Case 1:17-cv-04869-FB-LB Document 74-4 Filed 10/03/18 Page 2 of 4 PageID #: 1727

         Subject: Prepara on to compel
         From: Shawn Shearer <shawn@shearerlaw.pro>
         Date: 7/26/2018 12:30 PM
         To: Gary.Eidelman@saul.com
         CC: Gillian.Cooper@saul.com, Lindsey.Kennedy@saul.com, david@zeitlinlawﬁrm.com
         BCC: bb@shearerlaw.pro, steve@stevebarger.com


         Gary:

         As you are surely aware, Plain ﬀ is preparing his mo on to compel the many underlying documents
         that Defendant First Data claims to have relied on in their decision to illegally terminate Plain ﬀ. The
         documents in ques on include those under which Ms. Jennifer Voycheske claims to have received
         informa on from MetLife for use in her unilateral decision to designate, and a empt to redesignate
         Plain ﬀ’s FMLA leave retroac vely. Before Plain ﬀ compels, I am wri ng to strongly encourage you to
         explain to your client the ramiﬁca ons of, in par cular, withholding the controlling documents that
         underlie First Data’s contractual rela onship with MetLife, also known at mes as “Hewi .”

         Produce the plan and policies under which First Data required Plain ﬀ to provide his medical release
         to MetLife. If such documents do not exist, First Data may an cipate new li ga on due to privacy
         concerns. Plain ﬀ, himself, ini ated this inquiry with MetLife a few months ago. If no short term
         disability plan, short term disability and/ or leave administra on agreement exist, we all know that
         there was no legal means for First Data to have received Plain ﬀ’s personal medical records, using
         MetLife as a shill.

         First Data has now doubled down on its claim that a single employee, who has seemingly capped out
         her career at the level of HR Manager, despite sixteen years of employment at First Data, relied on
         informa on she received directly from MetLife to make her mul ple, conﬂic ng and ques onable
         designa ons of Plain ﬀ’s leave. Plain ﬀ ﬁnds this en re theory ludicrous, and it becomes increasingly
         clear with each passing day that Ms. Voycheske is literally devoid of any legi mate decision making
         authority in her capacity as HR Manager at First Data. Defendant Johnson has already tes ﬁed that
         she accepted Plain ﬀ’s return to work authoriza on and summarily faxed it to Ms. Voycheske on
         January 10, 2017, underscoring the fact that even under the best of circumstances for her conﬂic ng
         aﬃdavits, by using simple logic it is clear that Ms. Voycheske is u erly insigniﬁcant and without
         authority to take substan ve ac on on FMLA leave within her own Human Resources hierarchy.

         If her own department doesn’t respect her “authority” it seems unlikely that anyone else should, or
         will.

         Nonetheless, we have the same problem today that has existed since Defense counsel’s submission of
         Ms. Voycheske ﬁrst sworn declara on. First Data’s sworn reliance on its rela onship with MetLife is
         the centerpiece of Defendant’s excuse for its failure to reinstate Plain ﬀ to his FMLA protected
         posi on. From what has been presented thus far, it appears there is no actual beneﬁts plan that exists
         between First Data and MetLife. Furthermore, Plain ﬀ’s reliance on representa ons from First Data


1 of 3
             Case 1:17-cv-04869-FB-LB Document 74-4 Filed 10/03/18 Page 3 of 4 PageID #: 1728
         (admi ed at mul ple junctures by Defendants) that such a document exists and governed Plain ﬀ’s
         beneﬁts, combined with Defendant Marino’s admi ed forcing of Plain ﬀ onto leave on November 19,
         2016, are the direct cause of Plain ﬀ allowing MetLife access to his medical informa on.

         You are a seasoned employment lawyer. I should not have to remind you of the vital importance of
         the employees right to privacy, par cularly in a case where there is disability and clear discrimina on.
         It was Defense counsel’s decision to rest Defendant’s en re case on the tes mony of one minor
         backroom player in a corpora on of over 20,000. The pressure you have placed on Ms. Voycheske is
         undoubtedly immense. Ms. Voycheske did not determine Plain ﬀ’s employment. Defendant Marino,
         Defendant Charron and Defendant Bisignano have already tes ﬁed to that end. Plain ﬀ is not going to
         put the sca ered and ineﬃcient process of First Data’s Omaha Human Resources department, which
         is rou nely ignored by the rest of the Human Resources professionals at First Data by admission of
         Defendants from both the Atlanta and New York oﬃces, in the forefront, simply because Defense
         counsel was grasping at straws to answer Plain ﬀ’s 12(c) Mo on. What you are doing to the obviously
         emo onally fragile Ms. Voycheske is unconscionable. You are placing her in a posi on to accept
         responsibility for something over which she has no authority, according to First Data’s own corporate
         governance rules.

         To be clear. That you do not care about Ms. Voycheske’s emo onal state does not mean that Plain ﬀ
         does not care. Even a brief glance at Ms. Voycheske’s online presence demonstrates nothing short of a
         cry for help. Defense counsel’s decision to exploit this employee, who is ranked signiﬁcantly lower
         than both Plain ﬀ and par cularly Defendants Marino, Charron and Bisignano, is going to come at a
         heavy price to counsel. I am pu ng you on no ce right now that I can see that the propor onality of
         the responsibility counsel is placing on Ms. Voycheske is outrageously imbalanced rela ve to her
         actual experience, authority and signiﬁcance to Plain ﬀ’s case.

         In short, Gary, if you think you are going to pin the decision to illegally terminate an execu ve at First
         Data who has had a 30 plus year career on Wall Street, on a self admi ed depressed, struggling oﬃce
         worker in Omaha, think again. At the minimum, you will produce the requisite contract documents
         that your own witness needs to support her story. If you do not or cannot, this turn of events will
         become your problem. Immediately.

         Produce the MetLife documents. This is not a joke. These are real people. Not pawns you can push
         around your own personal chess board while you cash in so you can pay for a wedding that you can’t
         aﬀord without con nuing to fail to tell your clients the truth about their own case.

         You have un l Monday to produce the documents that support Ms. Voycheske’s aﬃdavits. If you
         cannot do so, I will take the appropriate steps to escalate this to the next level.

         - Shawn


           Shawn E. Shearer
           The Law Oﬃce of Shawn Shearer, P.C.
           3839 McKinney Avenue #155-254


2 of 3
          Case 1:17-cv-04869-FB-LB Document 74-4 Filed 10/03/18 Page 4 of 4 PageID #: 1729
         Dallas, TX 75204
         (972) 803-4499
         www.shearerlaw.pro

         THIS EMAIL MAY CONTAIN CONFIDENTIAL AND/OR PRIVILEGED INFORMATION AND IS
         INTENDED FOR USE ONLY BY THE NAMED RECIPIENT. ANY OTHER USE OF THIS INFORMATION
         OR ANY ATTACHMENTS IS FORBIDDEN. IF YOU RECEIVE THIS EMAIL IN ERROR, PLEASE DELETE
         ALL COPIES AND, IF POSSIBLE NOTIFY THE INTENDED RECIPIENT.




3 of 3
